DETAILED ACTION
In response to the Preliminary Amendments filed on January 10, 2020, claims 1-12 are cancelled and claims 13-28 are newly added. Currently, claims 13-28 are now pending. Further in response to Response filed on September 21, 2021, claims 21-28 are withdrawn and claims 13-20 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 13-20 in the reply filed on September 21, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 was filed on February 10, 2021 contained a typographical error for the publication number which has been corrected to recite “2005/0004530” as noted in the annotated IDS.  Accordingly, the information disclosure statement is being considered by the examiner with the reference US Pub. No. 2005/0004530 that is the US equivalent of JP 2004500201.


Specification
The preliminary amendment to the specification filed on January 10, 2020 has been accepted. However, it is suggested that the US Patent Publication Number for 15/894777 be updated since the patent for this application has been published.

Claim Objections
Claims 15-18 are objected to because of the following informalities:  
Claim 15: the recitation of “the sheared plurality of actuating rings pile up at the proximal opening of the barrel and prevent full evacuation of the barrel” is suggested to be recited as --after being sheared, the plurality of shearable actuating rings pile up at the proximal opening of the barrel and prevent full evacuation of the barrel-- so as to avoid any confusion.
Claim 16: the recitation of “the shearable actuating rings” should be recited as--the plurality of shearable actuating rings-- so as to avoid any confusion of antecedent basis for the recitation.
Claims 17 and 18: these two claims are missing period at the end. Therefore, the claims should be corrected so as to recite --the barrel.-- and --retention ring.--, respectively so to clarify the informality.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Rolla (US Pub. No. 2008/0291274 A1).
Claim 13. Rolla discloses a flush syringe comprising: 
a barrel (1) including a proximal opening (2); and 
a plunger rod (5) disposed within the barrel for slideable displacement within the barrel, the plunger rod comprising a stem (5), a series of plurality of shearable actuating elements (6) disposed along the stem (Figs. 1A, 1B); 
the plurality of shearable actuating elements (6) obstructed by the proximal opening of the barrel ([0068]-[0069]).
Although Rolla does not explicitly disclose that each top 6 being a ring shape, Rolla does further disclose that tops 6 being shearable actuating elements formed over at least two rims of the rod 5 ([0054]). Therefore, in the embodiment that tops 6 formed in all diametrically opposing rims of rod 5, it follows that tops 6 formed on about the same longitudinal level on all diametrically opposing rims of rod 5 together form a ring shape around rod 5 ([0054]).
Alternatively, even if the embodiment of a ring formed by tops 6 being formed around rod 5 cannot be interpreted as top 6 being a ring, Rolla does further disclose that modifications to the manufacturing details or shape is within the scope of the disclosure ([0070]). Moreover, 
Claim 14. Rolla discloses the flush syringe of claim 13, wherein the plurality of shearable actuating rings are sheared from the stem as the plunger rod is displaced into the barrel ([0068]-[0069]; i.e., as tops 6 meets top 7).
Claim 15. Rolla discloses the flush syringe of claim 14, but does not explicitly disclose that the sheared plurality of actuating rings pile up at the proximal opening of the barrel and prevent full evacuation of the barrel. However, this limitation appears to be requiring limitation 
Although Rolla discloses that tops 6 can be removed from rod 5 through its breakable section 61 ([0068]), Rolla is silent to whether tops 6 is also removed from top 7. Moreover, Rolla also discloses that tops 6 are dosage tops so as to correspond to a medicinal dose ([0047]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify how the syringe of Rolla is used such that after tops 6 is removed from rod 5 (claimed sheared plurality of actuating rings), maintain tops 6 so as to pile up at opening 2 of tube 1 (claimed proximal opening of the barrel) and prevent full evacuation of the barrel if this is the desired dose to be delivered for the particular application.
Claim 16. Rolla discloses the flush syringe of claim 13, wherein the stem of the plunger rod comprises a space (i.e., space between longitudinally spaced tops 6 on rod 5 such as that identified in annotated Fig. 1A) between the shearable actuating rings that prevents acceleration and velocity within the barrel as the plunger rod is displaced distally within the barrel (i.e., since the identified space does not have require additional force to slide rod 5 and thereby preventing acceleration and velocity within tube 1).

    PNG
    media_image1.png
    892
    553
    media_image1.png
    Greyscale

Claim 17. Rolla discloses the flush syringe of claim 13, wherein displacement of the plurality of shearable actuating rings past the proximal opening of the barrel creates acceleration and velocity within the barrel ([0068]-[0069]; i.e., since the additional force is required to slide rod 5 and displace tops 6 past top 7 and thereby creating acceleration and velocity within tube 1).
Claim 18. Rolla discloses the flush syringe of claim 13, wherein the syringe barrel which has a proximally disposed retention ring (7) ([0048]-[0049]).
Claim 19. Rolla discloses the flush syringe of claim 13, wherein the barrel comprises an amount of liquid (D) ([0069]; see [0019]-[0021] for types of medicinal substance including substances in liquid form).
Claim 20. Rolla discloses the flush syringe of claim 19, wherein the amount of liquid provides turbulent flow when the plurality of shearable actuating rings are sheared from the stem as the plunger rod is displaced into the barrel ([0068]-[0069]; i.e., when additional force is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, wherein it is noted that Easton also appears to disclose a syringe as required by the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783